Citation Nr: 0711882	
Decision Date: 04/24/07    Archive Date: 05/01/07	

DOCKET NO.  03-22 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pseudo-gout 
arthritis of both shoulders. 

2.  Entitlement to service connection for chronic low back 
disability, to include as secondary to service-connected 
right knee disability. 

3.  Entitlement to a disability rating in excess of 30 
percent for residuals of a sprain of the right ankle, with 
degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Waco, 
Texas.  A review of the record reveals that by rating 
decision dated in January 2005, it was determined that a 30 
percent disability rating was in effect for the veteran's 
right ankle disability effective June 17, 2004.  A 20 percent 
rating had previously been in effect.  

The Board notes that in addition to the right ankle 
disability, service connection is in effect for a right knee 
disorder, rated as 20 percent disabling and a left knee 
disability, also rated as 20 percent disabling.  With 
consideration of the bilateral factor, a 60 percent 
disability rating has been in effect since June 17, 2004.  
The veteran has been determined to be entitled to a total 
compensation rating based on individual unemployability by 
reason of the severity of his service-connected disorders 
from that same date.  


FINDINGS OF FACT

1.  There is no medical evidence of record documenting the 
presence of arthritis of either or both shoulders during 
service or for years thereafter.  The competent medical 
evidence of record does not reflect that any current 
arthritis of either or both shoulders is attributable to the 
veteran's service-connected disabilities.

2.  A low back disability was not documented for many years 
following service discharge and there is no competent medical 
evidence of record relating any current low back disability 
to the veteran's service-connected right knee disability.  

3.  Right ankle dorsiflexion is limited to 0 to 10 or to 20 
degrees and plantar flexion is limited to 30 degrees or to 45 
degrees.  


CONCLUSIONS OF LAW

1.  Service connection for pseudo-gout arthritis of both 
shoulders is not warranted.  38 U.S.C.A. §§ 1110, 5102, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.102, 3.303, 3.307, 3.309 3.310 (2006).  

2.  Service connection for a chronic low back disorder to 
include as secondary to service-connected right knee 
disability, is not warranted.  38 U.S.C.A. §§ 1110, 5102, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.102, 3.303, 3.307, 3.309, 3.310 (2006).

3.  The criteria for a disability rating in excess of 30 
percent for a right ankle disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5171 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126, 5107, 5126 (West 2002 & Supp. 2005) imposes obligations 
on VA in terms of its duties to notify and assist claimants 
in the development of their claims.  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and they redefine the obligations of VA with 
respect to the duty to assist the veteran with a claim.  In 
the instant case, the Board finds that VA has fulfilled its 
duties to assist the veteran under the VCAA.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, including 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. 
§ 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of the 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103 
(a); 38 C.F.R. § 3.159 (b); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Beverly v. Nicholson, 19 Vet. App. 394 
(2005) (outlining VCAA notice requirements).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) 
and 38 C.F.R. § 3.159 (b) apply to all five elements of a 
service connection claim.  Those elements include:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for service 
connection, therefore, VA is required to review the 
information and the evidence presented with the claims, and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will help in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  

A review of the evidence of record shows that the veteran was 
provided with a letter in January 2003 informing him what 
evidence was necessary to establish entitlement to the 
benefits sought and what evidence was needed from him and 
what he could do to help with his claims.  By letter dated in 
May 2006, he was informed as to the manner in which VA 
determined the effective dates and disability ratings.  

With regard to the duty to assist the veteran in obtaining 
evidence, in a May 2004 communication, the veteran stated he 
had only been treated at the VA Medical Center in Temple, 
Texas.  Medical records from that facility have been obtained 
and associated with the claims folder.  The veteran was 
accorded rating examinations by VA in 2003 and 2004.  These 
were thorough in nature and adequate for purposes of deciding 
the claims.  The June 2004 examination reports included 
opinions as to the etiology of low back and shoulder 
disabilities.  Additionally, in a December 2005 statement the 
veteran indicated that he no longer wanted a hearing and he 
wanted the case forwarded to the Board for a decision.  
Accordingly, the Board finds that VA has fulfilled its VCAA 
duties to notify and assist the veteran.  Accordingly, no 
additional assistance or notification is required at this 
time.  

Pertinent Legal Criteria for Service Connection

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
active military service.  38 C.F.R. § 3.303 (d).

When a veteran had active service for 90 days or more, and 
certain chronic diseases, including arthritis, are manifest 
to a compensable degree of 10 percent or more within the 
first year following separation from service, service 
connection will be presumed for the condition.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137, 38 C.F.R. §§ 3.307, 3.309.  

Service connection for a disability may also be established 
on a secondary basis for a disorder that is proximately due 
to or the result of service-connected disability.  See 
38 C.F.R. § 3.310 (a).  

Service connection on a secondary basis requires evidence 
sufficient to show (1)  that a current disability exists, and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Accord 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d, 1317, 1318 (Fed. Cir. 2005); Shedden v. Principi, 
381 F.3d, 1163, 1166 (Fed. Cir. 2004).  If the veteran fails 
to demonstrate any one element, denial of service connection 
will result.  Disabled American Veterans, supra; Coburn, 
supra.  

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases for supporting its 
decisions, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d, 1378, 1380 (Fed. Cir. 2000).  (The Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran should 
not assume that the Board has ignored pieces of evidence that 
are not specifically discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000).  (The law requires only that 
the Board provide reasons for rejecting evidence favorable to 
the veteran).  

Based on a longitudinal review of the evidence of record, the 
Board finds that there is a preponderance of the evidence 
against the claims for service connection.  Initially, the 
Board notes that as a lay person, the veteran himself does 
not qualify to opine on matters requiring medical knowledge, 
such as the etiology of any current back disability or 
shoulder disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183 (1997).  
(A lay person is generally not capable of opinion on matters 
requiring medical knowledge).

The service medical records are with reference to complaints 
or findings indicative of the presence of either a shoulder 
disorder or a low back disorder.  Documentation of the 
presence of disabilities involving the low back and the 
shoulder was first made many years following service 
discharge.  The Board may, and will, consider in its 
assessment of a service connection claim the passage of a 
lengthy period of time wherein the veteran has not complained 
of the disorder at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999) affirmed sub nom Maxson v. Gober, 230 F.3d, 
1330 (Fed. Cir. 2000); see also Forshey v. Principi, 284 
F.3d, 1335, 1358 (Fed. Cir. 2002).  In the instant case, the 
initial diagnoses occurred many years after the veteran's 
discharge from service, and the absence of supportive 
evidence for such a long period of time weighs against a 
claim for service connection.  Maxson, supra.  Moreover, the 
VA examiner who evaluated the veteran in June 2004 reviewed 
the claims file and opined that upon review of the medical 
records, the physical examination report, and medical 
resources, that it was his opinion that the veteran's "back 
pain is less likely than not" related to the service-
connected right knee disability.  There is no medical opinion 
or evidence to the contrary.  Therefore, because the veteran 
has not established a nexus between any current back 
disability and active service or between a back disability 
and the service-connected right knee disorder, the Board must 
deny the claim.

With regard to the shoulders, the service medical records are 
likewise negative for complaints or findings indicative of 
the presence of a disability involving either shoulder.  
Problems with the shoulders were not documented for many 
years following service discharge.  The Board has reviewed 
the entire medical evidence of record and has found no 
notation relating the shoulder disabilities to the veteran's 
service or to his service-connected disabilities.  Indeed, at 
the time of the June 2004 examination, the VA examiner 
indicated that he reviewed the claims file and was of the 
opinion that degenerative joint disease involving the 
shoulders was "less likely than not" related to the veteran's 
service-connected right knee disability.  There is simply no 
competent medical evidence in the record showing, or even 
suggesting, that there is a causal link between disabilities 
involving the shoulders and the veteran's active service or 
his service-connected disabilities.  In sum, the claims for 
service connection fail because there is no competent medical 
evidence relating either a low back disability or a 
disability involving the shoulders to service or to the 
service-connected disabilities.  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection, and the claims must be 
denied.  

Increased Rating

The veteran seeks a disability rating in excess of 30 percent 
for his right ankle disorder.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1144; 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.

As regards to joints, the factors of disability reside in 
reductions of the normal excursion of movement in different 
planes.  Inquiry will be directed to these considerations:  
less movement than normal; more movement than normal; 
weakened movement; excess fatigability; incoordination, 
impaired ability to execute smooth movements smoothly; and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Inability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are related 
considerations.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 
8 Vet. App. 206 (1995)

VA's review of a service-connected musculoskeletal disability 
must include an assessment of the functional impairment 
caused by that disability, and, if the service-connected 
disability involves a joint rated based on limitation of 
motion, adequate consideration must be given to functional 
loss due to pain under 38 C.F.R. § 4.40, and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45).  Painful, 
unstable, or malaligned joints due to healed injury are 
entitled to at least a minimum compensable evaluation for the 
joint.  38 C.F.R. § 4.19.

The veteran's right ankle disability is rated under 
Diagnostic Code 5270 for ankylosis of the ankle.  Under that 
code, a 30 percent rating is assignable for ankylosis of the 
ankle and plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees.  The next higher 
rating of 40 percent is assigned when there is ankylosis of 
the ankle and plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion, or eversion deformity.  38 C.F.R. 
§ 4.71A, Diagnostic Code 5270.  

The Board notes that the normal range of dorsiflexion is from 
0 to 20 degrees and normal plantar flexion is from 0 to 45 
degrees.  38 C.F.R. § 4.71, Plate II, (2006).

Other diagnostic codes pertaining to the ankle include 
Diagnostic Code 5272, which pertains to ankylosis of the 
subastragalar or tarsal joint; Diagnostic Code 5273, which 
pertains to malunion of the os calcis or astragalus; and 
Diagnostic Code 5274, pertaining to astragalectomy.  

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings is rated according to 
limitation of motion of the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 10 percent rating is assigned where 
there is X-ray evidence or involvement of two or more major 
joints, or two or more minor joint groups; and a 20 percent 
evaluation is assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Pertinent evidence of record includes the report of a VA 
joints examination of the veteran in March 2003.  
Dorsiflexion of the right ankle was from 0 to 20 degrees, 
plantar flexion was from 0 to 45 degrees, inversion was from 
to 30 degrees, and eversion was from 0 to 20 degrees.  There 
was no indication of pain on motion.  There was also no 
indication of painful motion, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, 
guarding of movement or so forth involving the ankles.

An X-ray study of the right ankle was interpreted as being 
essentially negative.  

A pertinent examination diagnosis was made of degenerative 
joint disease of the right ankle based on past reports.

Additional evidence includes the report of a June 2004 joints 
examination of the veteran by VA.  The claims file was 
reviewed by the examiner.  Neutral position was with the foot 
at 90 degrees to the ankle.  Dorsiflexion was from 0 to 10 
degrees, plantar flexion was from 0 to 30 out of 45 degrees, 
inversion was from 0 to 20 out of 30 degrees, and eversion 
was 0 to 10 out of 20 degrees.  It was noted that a previous 
examination of the right ankle had shown mild degenerative 
changes.  A pertinent examination diagnosis was made of 
"degenerative joint disease with sprained right ankle, 
service connected."  

In view of the foregoing, the Board finds that the impairment 
attributable to the veteran's right ankle disability does not 
more nearly approximate the criteria for the assignment of a 
rating in excess of 30 percent.  Only minimal degenerative 
joint disease involving the right ankle has been reported.  
The motion restriction demonstrated on recent examinations is 
not such as to warrant the assignment of a higher disability 
rating.  Additionally, there has not been shown to be any 
defect of the ankles so as to warrant the assignment of a 
higher rating.  There is no showing that the ankle has caused 
marked interference with employment beyond that already 
contemplated in the assigned evaluation of 30 percent, or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is rated 
impracticable.  Hence, no actions as set forth in 38 C.F.R. 
§ 3.321 (b) (1) (2006) for the assignment of an 
extraschedular evaluation are needed.


ORDER

Service connection for pseudo-gout arthritis of both 
shoulders is denied.

Service connection for a chronic low back disability to 
include as secondary to service-connected right knee 
disability is denied.

A disability rating in excess of 30 percent for residuals of 
a sprain to the right ankle is denied.



	                        
____________________________________________
	M. G. MAZZUCCHELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


